 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeroy W. Craw, Jr., Vernon E. Craw, and Daniel G.Leonard, d/b/a Craw & Son and Sheet MetalWorkers' International Association, Local UnionNo. 19, AFL-CIO. Case 6 CA -7845March 23, 1979ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND MURPHYOn December 28, 1976, the Board issued its Deci-sion and Order' in which it adopted the Administra-tive Law Judge's Decision finding that Respondentherein violated Section 8(a)(1) and (3) of the Act anddirected that Respondent take the action set forth inthe recommended Order of the Administrative LawJudge. That Order included, inter alia, the directionthat Respondent bargain, upon request, with SheetMetal Workers' International Association, LocalUnion No. 19, AFL-CIO, as the exclusive represent-ative of the employees in the appropriate unit. OnNovember 15. 1977, the U.S. Court of Appeals for theThird Circuit enforced the Order of the Board exceptinsofar as it directed that Respondent bargain collec-tively with the Union, notwithstanding that theBoard had adopted in toto the Administrative LawJudge's rulings, findings, and conclusions, includinghis analysis and statement of reasons why a bargain-ing order was needed. The court therein remandedthe proceeding to the Board for a statement of itsreasons for granting that remedy.2'227 NLRB 601.2 565 F2d 1267.Thereafter, on August 11, 1978, in KenworthTrucks of Philadelphia, Inc., v. N.L.R.B., 580 F.2d 55(3d Cir.), the said court concluded that in light of theSupreme Court's opinion in Vermont Yankee NuclearPower Corp. v. Natural Resources Defense Council,Inc., 435 U.S. 519 (1978), such an independent expla-nation by the Board is unnecessary, provided that astatement of reasons for such recommendation ismade by the Administrative Law Judge and is specif-ically adopted by the Board. In footnote 3 of theopinion on rehearing in Kenworth Trucks of Philadel-phia, Inc., v. N.L.R.B., supra, the court stated:In Craw, the Board "merely adopted en toto theALJ's "rulings, findings, and conclusions' anddid not engage in any independent anaylsis."The Court concluded that "[s]uch a format con-travenes our directions in NLRB v. Armcor In-dustries, Inc., 535 F.2d 239 (3d Cir. 1976), andHedstrom Co. v. NLRB, 558 F.2d 1137. .." Id.at 1271. To the extent that Craw takes a positionthat is inconsistent with Vermont Yankee NuclearPower, supra, it of course is no longer viable.In view of this statement by the court, the purposefor which the instant case was remanded to the Boardhas been eliminated. Accordingly, the Board, havingduly considered the matter, has determined that, asthe Board previously held, the bargaining Order rec-ommended by the Administrative Law Judge was ap-propriate for the reasons fully set forth by the Admin-istrative Law Judge in his Decision.For the above reasons, it is hereby ordered that theOrder previously issued herein be, and it hereby is,affirmed in its entirety.241 NLRB No. 59388